[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This presentment was accompanied by a Stipulation of Facts agreed to by bar counsel and the respondent.
The court heard three clients of the respondent, each stating his high regard for the respondent and his efforts on their behalf. CT Page 2378
Though a veteran of almost 25 years at the bar, the respondent has had previous disciplinary problems. Listening to his argument in which he urges the court to issue a reprimand rather than a suspension, the court is not sure that he fully appreciates the gravity of his offense and prior record for a practicing lawyer.
The court concludes that the bar counsel's recommendation is appropriate under the circumstances and the respondent is suspended from the practice of law for the period of six months, effective March 15, 1999.
    DeMayo Judge Trial Referee